J-S24001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

VERNON WILLIAMS

                            Appellant                 No. 1223 WDA 2012


                   Appeal from the PCRA Order June 26, 2012
               In the Court of Common Pleas of Allegheny County
                     Criminal Division at No(s): 2003-04687
                                                 CP-02-CR-0017550-2002


BEFORE: PANELLA, J., STABILE, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                          FILED APRIL 20, 2017

        On November 20, 2003, a jury found Appellant, Vernon Williams,

guilty on charges of first-degree murder and conspiracy. The trial court

sentenced him to a term of life imprisonment. He was 19 at the time of the

crime. The Supreme Court of Pennsylvania denied his petition for allowance

of appeal on December 7, 2005. This appeal concerns the dismissal of

Williams’s second petition pursuant to the Post Conviction Relief Act

(“PCRA”), which he filed pro se on May 23, 2012.1 After careful review, we


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 There was a lengthy delay in the processing of this appeal while the United
States Court of Appeals for the Third Circuit addressed Williams’s petition for
(Footnote Continued Next Page)
J-S24001-17


agree with the PCRA court that Williams’s petition was time-barred and

therefore affirm.

      A detailed recitation of the facts supporting Williams’s judgment of

sentence and a description of this case’s procedural history are unnecessary,

as he concedes the instant petition is subject to the PCRA’s time-bar. See

Appellant’s Brief, at 2. However, Williams contends that he qualifies for the

newly discovered facts exception to the time-bar. See § 9545(b)(1)(ii).

      In his petition, Williams asserted that prior PCRA counsel had been

ineffective for failing to more strenuously object to an evidentiary ruling at a

hearing on his first PCRA petition. He claimed that his co-defendant, Curtis

Mahaffey, who had invoked his right against self-incrimination at their joint

trial, was willing to testify to Williams’s innocence at his PCRA hearing. The

PCRA court ruled that Mahaffey was not a newly discovered witness, and

therefore precluded the testimony.2

      Williams now contends that PCRA counsel should have argued that

Mahaffey’s testimony was after-discovered evidence, as Mahaffey was

unavailable at trial. Williams’s allegation of ineffectiveness of PCRA counsel
                       _______________________
(Footnote Continued)

federal habeas corpus relief. See Williams v. Folino, 625 Fed.Appx. 150
(3d Cir. 2015) (non-precedential).
2
  The transcript from this PCRA hearing is not in the certified record before
us. It is an appellant’s responsibility to ensure that the certified record
contains all the items necessary to review his claim. See Commonwealth
v. Tucker, 143 A.3d 955, 963 (Pa. Super. 2016). We assume, without so
finding, that Williams correctly describes the proceeding, given that no relief
is due in any event.



                                            -2-
J-S24001-17


at the hearing on his first PCRA petition does not qualify as an exception to

the PCRA’s time-bar. See Commonwealth v. Henkel, 90 A.3d 16, 29 (Pa.

Super. 2014) (en banc). The PCRA court thus correctly concluded that it did

not   have    jurisdiction   to   entertain   Williams’s   PCRA   petition.   See

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2017




                                       -3-